Title: Enclosure: Littleton W. Tazewell’s Statement of Balance Due from Thomas Jefferson to Wakelin Welch, 3 July 1810
From: Jefferson, Thomas,Welch, Wakelyn,Tazewell, Littleton W.
To: 


            
              
                
            
         
                
            
         
                
            Statement of the Balance due on 
                              from Thos Jefferson’s
                esqr to Wakelin Welch.
         
                
            
         
                
            
         
                
            
         
                
              
              
                1797
                
            
         
                
            
         
                
            
         
                
            
         
                
            
         
                
              
              
                May
                29
                
            To your first bond dated January 20th 1797 for £150
         
                
            
         
                
            
         
                
                            
                           $500.
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               Interest on ditto from August 26th 1793 to this day
         
                94.
                17
                
            
         
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               your second bond dated January 20th 1797 for £381
         
                
            
         
                
            
         
                1,270
         
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               Interest on ditto from Decr 1. 1796 to this day
         
                31.
                40
                
            
         
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               your third bond dated January 20th 1797 for £300
         
                
            
         
                
            
         
                1,000
         
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               Interest on ditto from Decr 1. 1796 to this day
         
                24.
                73
                
            
         
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               your fourth bond dated January 20th 1797 for £300
         
                
            
         
                
            
         
                1,000
         
                
              
              
                
            〃
         
                
            〃
         
                
            
               〃
               Interest on ditto from Decr 1. 1796. to this day
         
                24.
                73
                
            
         
                
            
         
              
              
                
            
         
                
            
         
                
            Cr
                        
                
            $175.
                03
         
                
            $3,770.
                
              
              
                
            〃
         
                
            〃
         
                By payment this day made
                120.
                
            
         
                
            
         
                
              
              
                1798
                
            
         
                
            
         
                
                           $55.
                03
                
            
         
                
              
              
                October
                
            1.
                
            To Interest on $3,770. from May 29. 1797 to this day
         
                252.
                38
                307.
                41
              
              
                
            
         
                
            
         
                
            Cr
                        
                
            
         
                
            
         
                
                           $4,077.
                41
              
              
                
            〃
         
                
            〃
         
                By payment then made
                
            
         
                
            
         
                1,000.
                
            
         
              
              
                1801
                
            
         
                Balance then due
         
                
            
         
                
            
         
                
                           $3,077.
                41
              
              
                April.
                13.
                
            To Interest on balance from Octor 1. 1798 to this day
         
                
            
         
                
            
         
                389.
                75
              
              
                
            
         
                
            
         
                
            Cr
                        
                
            
         
                
            
         
                
                           $3,467.
                16
              
              
                
            〃
         
                
            〃
         
                By payment then made
                
            
         
                
            
         
                1,000.
                
            
         
              
              
                1807
                
            
         
                Balance then due
         
                
            
         
                
            
         
                
                           $2,467.
                16
              
              
                April.
                20
                
            To Interest on balance from April 13. 1801 to this day
         
                
            
         
                
            
         
                742.
                50
              
              
                
            
         
                
            
         
                
            Cr
                        
                
            
         
                
            
         
                
                           $3,209.
                66
              
              
                
            〃
         
                
            〃
         
                By payment then made
                
            
         
                
            
         
                1,000.
                
            
         
              
              
                1810
                
            
         
                Balance then due
         
                
            
         
                
            
         
                
                           $2,209.
                66
              
              
                July.
                20
                
            To Interest on balance from April 20. 1807 to that day
         
                
            
         
                
            
         
                359.
                13
              
              
                
            
         
                
            
         
                Amount which will then be due
         
                
            
         
                
            
         
                
                            $2,568.
                79
              
              
                
            
         
                
            
         
                
            NB. The above Interest is calculated at 5 ⅌ct 
                           ⅌ Annum.
                
            
         
                
            
         
                
            
         
                
              
            
            
              
                
                  
                  Littn: W Tazewell
                
                
                  Norfolk. July 3. 1810.
                
              
            
           